DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-22 are pending.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 10 June 2022 have been considered by the examiner.


Response to Amendment
The amendment, filed 03 June 2022, is fully responsive.

Applicant’s amendments to the claims 1-10, 14-17 have overcome each and every objections previously set forth. The objections of the claims 1-10, 14-17 have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 102 and 103 rejections have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Objections
Claim 1 is objected to because of the following informalities: “at least one third HVAC state” should read “a third HVAC state”. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: “at least one possible transition” should read “the transition”. Appropriate correction is required.

Claim 19 is objected to because of the following informalities: “, air velocity” should read “, or air velocity”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 1 recites the limitation “the HVAC states including first and second HVAC states respectively corresponding to first and second climate states, and at least one third HVAC state which is activated by the control logic, when it is desired to transition to the second climate state, wherein the third HVAC state remains active until the second climate state is reached”. Applicant remarks, see page 11 of the Amendment, that the support for amendment are in figures 3 and 5 and the accompanying description. Figure 3, along with accompanying description in the specification, describe climate states and climate transition states, however does not describe any related HVAC states. Figure 5, along with accompanying description in the specification, describe setting or calibration of HVAC operations to achieve desired environment condition, however Examiner cannot find  in the specification the description of the HVAC states including first and second HVAC states respectively corresponding to first and second climate states, and at least one third HVAC state which is activated by the control logic, when it is desired to transition to the second climate state, wherein the third HVAC state remains active until the second climate state is reached. Appropriate correction is required.

Independent claims 16 and 17 are rejected under 35 U.S.C. 112(a) for similar reasons as for the independent claim 1.
Claims 2-15 and 18-22 are dependent claims of claim 1. The claim 1 is rejected under 35 U.S.C. 112(a), and therefore, claims 2-15 and 18-22 are rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-13, 15-18 and 20-22 is rejected under 35 U.S.C. 103 as being unpatentable over Modi et al. (US 2015/0134122 A1), hereinafter ‘Modi’, in view of Simon et al. (US 2006/0186214 A1), hereinafter ‘Simon’.

Regarding claim 1, Modi teaches:
An HVAC system operative in conjunction with at least one HVAC device deployed at premises, the system comprising: (Modi: Abstract “Embodiments of the invention describe thermostats that use model predictive controls and related methods.”; claim 16 “A computer-program product, tangibly embodied in a non-transitory machine readable storage medium, including instructions configured to cause a data processing apparatus of an HVAC control system to …”; [0068], figures 1-2 “FIG. 2 is a schematic diagram of an HVAC system controlled using a thermostat designed in accordance with embodiments of the present invention. HVAC system 120 provides heating, cooling, ventilation, and/or air handling for an enclosure 100, such as a single-family home depicted in FIG. 1. System 120 depicts a forced air type heating and cooling system, although according to other embodiments, other types of HVAC systems could be used such as radiant heat based systems, heat-pump based systems, and others.”; [0069] “In heating, heating coils or elements 242 within air handler 240 provide a source of heat using electricity or gas via line 236. Cool air is drawn from the enclosure via return air duct 246 through filter 270, using fan 238 and is heated through heating coils or elements 242. The heated air flows back into the enclosure at one or more locations via supply air duct system 252 and supply air registers such as register 250. In cooling, an outside compressor 230 passes a gas such as Freon through a set of heat exchanger coils 244 to cool the gas. The gas then goes through line 232 to the cooling coils 234 in the air handler 240 where it expands, cools, and cools the air being circulated via fan 238. A humidifier 254 may optionally be included in various embodiments that returns moisture to the air before it passes through duct system 252. Although not shown in FIG. 2, alternate embodiments of HVAC system 120 may have other functionality such as venting air to and from the outside, one or more dampers to control airflow within the duct system 252 and an emergency heating unit. Overall operation of HVAC system 120 is selectively actuated by control electronics 212 communicating with thermostat 110 over control wires 248.”) [The enclosure such as a home reads on “premises”, and the components of the HVAC system, as illustrated in figure 2, read on “plural HVAC devices deployed at premises”.]
the HVAC states including first and second HVAC states respectively corresponding to first and second climate states (Modi: [0046] “FIG. 17 illustrates a defined subset of control strategies that may be used when an ambient temperature measurement is below a lower maintenance band threshold, according to one embodiment.”; [0047] “FIG. 18 illustrates a defined subset of control strategies that may be used when an ambient temperature measurement is above an upper maintenance band threshold, according to one embodiment.”; [0048] “FIG. 19 illustrates a defined subset of control strategies that may be used when an ambient temperature measurement is within maintenance band, according to one embodiment.”) [The subsets of control strategies reads on “HVAC states”. The ambient temperature measurement being below the lower maintenance band threshold reads on “first … climate states”, and respective subset of control strategies reads on “first … HVAC states”. The ambient temperature measurement being above the upper maintenance band threshold reads on “second climate states”, and respective subset of control strategies reads on “second HVAC states”.] 

Modi does not explicitly teach: control logic operative to selectably maintain each of at least two climate states including first and second climate states by controlling the HVAC device to selectably either transition between HVAC states or maintain a specific HVAC state, and at least one third HVAC state which is activated by the control logic, when it is desired to transition to the second climate state, wherein the third HVAC state remains active until the second climate state is reached.
Simon teaches:
control logic operative to selectably maintain each of at least two climate states including first and second climate states by controlling the HVAC device to selectably either transition between HVAC states or maintain a specific HVAC state, and at least one third HVAC state which is activated by the control logic, when it is desired to transition to the second climate state, wherein the third HVAC state remains active until the second climate state is reached. (Simon: [0061] “If thermostat 10 is in an occupant present mode, then the system will function as discussed above. That is, thermostat 10 is programmed so that when the temperature in the room goes below the lowest of the heating and cooling target temperatures by a first chosen amount, the system goes into the heating mode so that the furnace (or other heat source) is operated to heat the room. When the temperature in the room goes above the highest of the heating and cooling target temperatures by a second chosen amount, the system goes into the cooling mode so that the air-conditioning unit (or other cooling source) operates to cool the room.”; [0084]-[0092] “[0084] When there are, for example, three heating stages, operating according to mode A proceed according to the following steps. [0085] 1. The temperature of a conditioned air region is sentenced by temperature sensor 22. [0086] 2. The first stage of the multistage heating system is operated when a sensed temperature moves below a target temperature (for example 70.degree.) by a first amount (for example 3.degree.). [0087] 3. Operation of the second stage begins after a first chosen time period (for example 1 minute) from the start of the first stage. [0088] 4. Operation of the third stage is begun after a second chosen time period (for example 1 minute) from the start of the second stage so that all three stages are operational. [0089] 5. If the target temperature is reached, operation of the first, second and third stages is halted. [0090] 6. Thereafter the first stage is operated to maintain the conditioned air region within a second amount (for example 3.degree.) of the target temperature. [0091] 7. However, if the temperature within the conditioned air region moves below the target temperature by a third amount (for example 4.degree.), then the first and second stages are operated to maintain the conditioned air region within a fourth amount (for example 3.degree.) of the target temperature. [0092] 8. Thereafter if the temperature within the conditioned air region moves below the target temperature by a fifth amount (for example 4.degree.), then the control returns to step 4 above what all three stages again being operated.”) [The program that is programmed to the thermostat reads on “control logic”. The stages of the multistage heating system read on “HVAC states”, and the third stage reads on “at least one third HVAC state”. The target temperature reads on “the second climate state”, and the conditioned air temperature three degrees from the target temperature reads on “first … climate state” . The third stage being halted when the target temperature is reached reads on “the third HVAC state remains active until the second climate state is reached”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Modi and Simon before them, to modify the HVAC control system to incorporate having multiple stages of heating or cooling.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve maximizing comfort efficiently (Simon: [0076] “Mode A provides the advantage of quickly heating up the conditioned space for maximum comfort and then returning to efficient temperature maintenance.”).

Regarding claim 2, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein said at least one HVAC device comprises plural HVAC devices deployed at premises. (Modi: (Modi: [0068], figures 1-2 “FIG. 2 is a schematic diagram of an HVAC system controlled using a thermostat designed in accordance with embodiments of the present invention. HVAC system 120 provides heating, cooling, ventilation, and/or air handling for an enclosure 100, such as a single-family home depicted in FIG. 1. System 120 depicts a forced air type heating and cooling system, although according to other embodiments, other types of HVAC systems could be used such as radiant heat based systems, heat-pump based systems, and others.”; [0069] “In heating, heating coils or elements 242 within air handler 240 provide a source of heat using electricity or gas via line 236. Cool air is drawn from the enclosure via return air duct 246 through filter 270, using fan 238 and is heated through heating coils or elements 242. The heated air flows back into the enclosure at one or more locations via supply air duct system 252 and supply air registers such as register 250. In cooling, an outside compressor 230 passes a gas such as Freon through a set of heat exchanger coils 244 to cool the gas. The gas then goes through line 232 to the cooling coils 234 in the air handler 240 where it expands, cools, and cools the air being circulated via fan 238. A humidifier 254 may optionally be included in various embodiments that returns moisture to the air before it passes through duct system 252. Although not shown in FIG. 2, alternate embodiments of HVAC system 120 may have other functionality such as venting air to and from the outside, one or more dampers to control airflow within the duct system 252 and an emergency heating unit. Overall operation of HVAC system 120 is selectively actuated by control electronics 212 communicating with thermostat 110 over control wires 248.”) [The enclosure such as a home reads on “premises”, and the components of the HVAC system, as illustrated in figure 2, read on “plural HVAC devices deployed at premises”.]

Regarding claim 3, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein a first dedicated algorithm is configured to maintain each of said HVAC states, whereas a second dedicated algorithm which differs from said first dedicated algorithm is configured for transitioning between said HVAC states. (Modi: [0147], figure 17 “In some embodiments, the system may automatically remain on whenever the system is outside the maintenance band. For example, as shown in FIG. 17, for each control strategy, the heater input at time i is always 1 meaning the heater will remain on as long as the ambient temperature is below the lower maintenance band threshold. When the ambient temperature crosses the lower maintenance band threshold, however, the selected control strategies may change, which allows for the heater input to cycle off. The above defined subset of control strategies may again be considered when the ambient temperature drops below the lower maintenance band threshold.”) [The selected control strategy when the system is outside the maintenance band reads on “a first dedicated algorithm”, and when the selected control strategy when the ambient temperature crosses the lower maintenance band threshold reads on “a second dedicated algorithm”.]

Regarding claim 4, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein the at least one HVAC device includes at least one convection based device. (Modi: [0068], figures 1-2 “FIG. 2 is a schematic diagram of an HVAC system controlled using a thermostat designed in accordance with embodiments of the present invention. HVAC system 120 provides heating, cooling, ventilation, and/or air handling for an enclosure 100, such as a single-family home depicted in FIG. 1. System 120 depicts a forced air type heating and cooling system, although according to other embodiments, other types of HVAC systems could be used such as radiant heat based systems, heat-pump based systems, and others.”) [The forced air type heating and cooling system or the heat-pump based system reads on “at least one convection based device/system”.]

Regarding claim 6, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein at least one of said HVAC states is an all-systems-off state in which all of said at least one HVAC device is switched off. (Modi: [0028], figure 2 “FIG. 2 is a diagram of an HVAC system, according to some embodiments.”; [0092] “For example, an ambient temperature sensor can be provided by which the second processor, when detecting an ambient temperature or other condition that necessitates recalculating a predictive control strategy will "wake up" the first processor so that it can perform one or more operations of the predictive control algorithm described herein or instruct the HVAC system to cycle between an on and off state.”) [The HVAC system, as illustrated in figure 2, with its components being cycled to the off state reads on “an all-systems-off state”.]

Regarding claim 7, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein said first and second HVAC states are respectively applied at different times of day. (Modi: [0110] “For one embodiment, the parameters for the system model is based solely on data collected from historical heating cycles in which the radiant heating system was used. For other embodiments, other factors such as time of day, outside temperatures, wind conditions, solar heating angles, orientation of the home and windows relative to the sun, and/or any of a variety of other relevant information can be used in determining the parameters.”)

Regarding claim 8, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein said first and second HVAC states are respectively applied at different times of year. (Modi: [0096] “After a suitable number of learning cycles (step 804), there is built up a sufficient amount of data to automatically generate a historical model "G" of the enclosure, which can alternatively be termed a "global" model, that can be used to provide an initial estimate at the outset of subsequent T2T calculations. The global model can subsequently be continuously improved using more data points as time goes forward, since each heating cycle represents yet another "experiment" for that enclosure to improve the "global model estimate," which can also be termed a "historical model estimate." For one preferred embodiment, the time span of the global model can be limited to only a recent period, such as the most recent 30 to 60 days, so that it will be more likely to reflect the effects of the current season of the year.”)

Regarding claim 9, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein said first and second HVAC states are respectively applied for different states of occupancy of the premises. (Modi: [0081] “Furthermore, the head unit processing function may be configured to control the core thermostat operations 616, such as operating the HVAC system. The head unit processing function may further be configured to determine or sense occupancy 618 of a physical location, and to determine building characteristics 620 that can be used to determine time-to-temperature characteristics. Using the occupancy sensing 618, the processing function on the head unit may also be configured to learn and manage operational schedules 622, such as diurnal heat and cooling schedules.”)

Regarding claim 10, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein at least one different HVAC state is pre-programmed. (Modi: [0144] “FIG. 17 illustrates a defined subset of control strategies (i.e., a set of candidate control strategies) that may be considered when the ambient temperature is below a lower maintenance band threshold. Specifically, FIG. 17 shows 6 control strategies that may be considered, although more or less control strategies may be considered in other embodiments. The control strategies are binary-valued, meaning that the inputs are either 1 or 0 where an input of 1 represents an HVAC on-time cycle and an input of 0 represents an HVAC off-time cycle.”) [Having the candidate control strategies with either 1 or 0 states means that the states 1 or 0 are “pre-programmed” as on or off.]

Regarding claim 11, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein at least one transition is pre-programmed. (Modi: [0144] “FIG. 17 illustrates a defined subset of control strategies (i.e., a set of candidate control strategies) that may be considered when the ambient temperature is below a lower maintenance band threshold. Specifically, FIG. 17 shows 6 control strategies that may be considered, although more or less control strategies may be considered in other embodiments. The control strategies are binary-valued, meaning that the inputs are either 1 or 0 where an input of 1 represents an HVAC on-time cycle and an input of 0 represents an HVAC off-time cycle.”) [Having the candidate control strategies with either 1 to 0 transition or 0 to 1 transition means that the transitions are “pre-programmed”.]

Regarding claim 12, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein at least one logic rule governing said control logic is pre-programmed. (Modi: [0144] “FIG. 17 illustrates a defined subset of control strategies (i.e., a set of candidate control strategies) that may be considered when the ambient temperature is below a lower maintenance band threshold. Specifically, FIG. 17 shows 6 control strategies that may be considered, although more or less control strategies may be considered in other embodiments. The control strategies are binary-valued, meaning that the inputs are either 1 or 0 where an input of 1 represents an HVAC on-time cycle and an input of 0 represents an HVAC off-time cycle.”) [Having the candidate control strategies that may be considered reads on having the candidate control strategies “pre-programmed”.]

Regarding claim 13, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein at least one logic rule governing said control logic is learned. (Modi: [0059] “As used herein, a "learning" thermostat refers to a thermostat, or one of plural communicating thermostats in a multi-thermostat network, having an ability to automatically establish and/or modify at least one future setpoint in a heating and/or cooling schedule (see FIG. 10) based on at least one automatically sensed event and/or at least one past or current user input.”)

Regarding claim 15, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein the at least one HVAC device includes at least one radiant based device. (Modi: [0068], figures 1-2 “FIG. 2 is a schematic diagram of an HVAC system controlled using a thermostat designed in accordance with embodiments of the present invention. HVAC system 120 provides heating, cooling, ventilation, and/or air handling for an enclosure 100, such as a single-family home depicted in FIG. 1. System 120 depicts a forced air type heating and cooling system, although according to other embodiments, other types of HVAC systems could be used such as radiant heat based systems, heat-pump based systems, and others.”) [The radiant heat based systems reads on “at least one readiant based device/system”.]

Regarding claim 16, 
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 17, 
The claim recites similar limitations as corresponding claim 1 and is rejected using the same teachings and rationale.

Regarding claim 18, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein said HVAC states include at least one of: a cooling scenario, a heating scenario, a null scenario and a ventilation scenario. (Modi: [0145] “According to one embodiment, the defined subset of control strategies may be further reduced based on a defined limit as to how quickly the heater may transition between on-time and off-time cycles. For example, if the time steps are defined as 10 minutes and the heater is limited to maintaining a current cycle for at least 20 minutes, the first control strategy will not be considered in the cost minimization function unless the heater was already on.”) [The cycling of the heater to heater on state reads on “a heating scenario”.]

Regarding claim 20, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein monitoring intervals are determined to ensure that a desired climate state is being maintained. (Modi: [0095] “This can be contrasted with a "maintenance" heating cycle, in which the setpoint temperature has remained the same but the HVAC system was activated due to a drop in temperature and operated until that temperature was again reached (maintained). In one example, the predetermined number of "learning" heating cycles is 10, although this can be varied substantially without departing from the scope of the present teachings. For each such learning cycle, the thermostat automatically (without requiring any affirmative instruction or teaching from the user) tracks the temperature change .DELTA.H(t) versus time "t", where t=0 represents the beginning of the heating cycle.”; [0099] “At step 810, in what will usually last over the next several minutes of the heating cycle, a global-model estimate continues to be used to provide the current time to temperature estimate TT(t), by virtue of mapping the current measured room temperature H(t) into TT(t) using the global model G. The global model T2T estimate is denoted herein by TT.sub.G(t). The actual room temperature values H(t) can be provided at regular periodic intervals, such as every 30 seconds, by the thermostat sensing circuitry.”)

Regarding claim 21, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein at least one climate state includes a designated range of air temperatures and/or a designated range of mean radiant temperatures and/or a designated range of relative humidities. (Modi: [0150] “When the ambient temperature crosses the upper maintenance band threshold, however, the control strategies may change to allow the heater input to cycle on. The above defined subset of control strategies may again be considered when the ambient temperature rises above the upper maintenance band threshold. Similarly, the system may automatically cycle on when the lower maintenance band threshold is crossed even if the anticipated wake up time has not occurred. As described above, this may be useful when the predicted temperature drop is inaccurate and the temperature drop is greater than anticipated.”)

Regarding claim 22, Modi and Simon teach all the features of claim 1.
Modi further teaches:
wherein at least one HVAC state includes: a designated level of convection activation, such as “full power” or “low power”; and/or a designated level of radiation activation such as “no activation” or “max radiant cooling”; and/or a designated air velocity/speed; and/or a designated air temperature in an air conditioner’s outlet; and/or a designtated level of a radiant system’s water temperature. (Modi: [0122] “The binary-valued control strategies may have an overall on-time percentage, which refers to a percentage of time the HVAC system is cycled on during a "predefined control duration" or a total duration for the control strategy (hereinafter control strategy duration). For example, if the control strategy duration is approximately 1 hour and the HVAC system is cycled on for 30 minutes, the overall on-time percentage would be approximately 1/2. The control strategy duration may be approximately 30 minutes, 1 hour, 2 hours, and the like, although a duration of 1 hour may be preferred to minimize noise and/or head unit wake up. As described in more detail below, each control strategy may be constrained to have a minimum number of on-time cycles that achieve the candidate overall on-time percentage (e.g., 1 on-time cycle for a 1/6.sup.th on-time percentage, 2 on-time cycles for a 1/3.sup.th on-time percentage, 3 on-time cycles for a 1/2 on-time percentage, and the like). The control strategy may also define a "control trajectory" or ambient temperature trajectory 1004-1010, which refers to a predicted trajectory of an ambient temperature of the enclosure due to a respective defined control strategy heating operation.”)


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Modi, in view of Simon, further in view of Kilkis et al. (US 2008/0086981 A1), hereinafter ‘Kilkis’.
Regarding claim 5, Modi and Simon teach all the features of claim 1.
Modi and Simon do not explicitly teach: wherein said control logic receives a mean radiant temperature input and, accordingly, issues at least one command to at least one of said at least one HVAC device.
Kilkis teaches:
wherein said control logic receives a mean radiant temperature input and, accordingly, issues at least one command to at least one of said at least one HVAC device. (Kilkis: [0052], figure 7 “As a sample application, the control apparatus continuously monitors the mean radiant temperature t.sub.mr, average dry-bulb air temperature of the indoor space t.sub.a, and AUST (Area weighted uncontrolled indoor surfaces of the indoor space). Using these values, the outdoor temperature and the heat overall load loss (gain in cooling) U of the indoor space. Control is based on two steps. The first step modulates the temperatures of the diffusing air and fluid temperature depending upon the magnitude of q. The second step determines PR, which means how much of the sensible load is going to be satisfied by the radiant surface compared to the total sensible load. Thus, PR is a ratio. If the optimum PR needs to adjust the fluid temperatures, they are adjusted accordingly. If t.sub.a, t.sub.mr, or AUST are not in acceptable ranges, then the optimum solution is re-adjusted. Fan speeds are also controlled and adjusted.”) [Monitoring the mean radiant temperature reads on “receives a mean radiant temperature input”, and adjusting the fluid temperatures and fan speeds accordingly reads on “issues at least one command …”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Modi, Simon and Kilkis before them, to modify the HVAC control system to incorporate adjusting the fluid temperatures and fan speeds based on the monitored mean radiant temperature.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve optimizing human comfort by monitoring the radiant conditions (Kilkis: [0007] “On the other hand, available terminal units of existing technology, whether air or hydronic, primarily function by either thermal convection or radiation, whereas optimum human comfort precisely requires a radiant convective split of 60% by 40%, of which, none of the existing HVAC systems can provide.”).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Modi, in view of Simon, further in view of Kilkis, further in view of MEGGERS et al. (US 2018/0073930 A1), hereinafter ‘Meggers’, further in view of MAES et al. (US 2017/0003172 A1), hereinafter ‘Maes’.
Regarding claim 14, Modi, Simon and Kilkis teach all the features of claims 1 and 5.
Modi, Simon and Kilkis do not explicitly teach: wherein at least one measurement of said mean radiant temperature input is provided using a device having a vacuum chamber made of IR transparent materials.
Meggers teaches:
wherein at least one measurement of said mean radiant temperature input is provided using a device … (Meggers: [0007] Also disclosed is a method of measuring mean radiant temperature. The method includes providing a sensor device for measuring a space, determining a first rotation angle for a two degree of freedom motion system, recording a surface temperature reading measurement from a temperature sensor at the first rotation angle, incrementing the two degree of freedom motion system by a predetermined amount, repeating the recording and incrementing steps until a predetermined number of data points have been collected or the two degree-of-freedom motion system reaches a set limit, then calculating the mean radiant temperature by employing a latitudinal and longitudinal weighting procedure to weigh the data points.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Modi, Simon, Kilkis and Meggers before them, to modify the HVAC control system that considers mean radiant temperature for its control to incorporate measuring the mean radiant temperature using the sensor device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve quickly and accurately measuring the mean radiant temperature (Meggers: [0004] “Thus, there has been a long-felt need for a single, simple cost-effective device, system, or method that can quickly and accurately measure the MRT, and provide information regarding multiple locations, that is not impacted by convection effects.”).

Modi, Simon, Kilkis and Meggers do not explicitly teach: wherein at least one measurement of said mean radiant temperature input is provided using a device having a vacuum chamber made of IR transparent materials.
Maes teaches: 
wherein at least one measurement of said mean radiant temperature input is provided using a device having a vacuum chamber made of IR transparent materials. (Maes: Abstract “An infrared thermal sensor for sensing infrared radiation is disclosed. The infrared thermal sensor comprises a substrate and a cap structure together forming a sealed cavity, a membrane arranged in said cavity for receiving infrared radiation (IR) through a window or aperture and a plurality of beams for suspending the membrane. At least one beam has a thermocouple arranged therein or thereon for measuring a temperature difference (ΔT) between the membrane and the substrate, the plurality of beams. Furthermore at least one beam is mechanically supporting the membrane without a thermocouple being present therein or thereon.”; [0053] “In fact, two major sealing techniques are typically used for infrared thermal sensors: (1) metallic or eutectic layer bonding, providing a “high-vacuum” pressure in the cavity 3, or (2) glass-frit wafer bonding, resulting in a typical pressure of about 10 to 100 mbar (1 kPa to 10 kPa). Although “air” can be used as the gas composition, some prior art devices use a special gas having a low thermal conductivity, such as e.g. Krypton gas, for improving the performance. Most of the cap structure 2 is covered with a non-transparent material 21, except for an “opening” 22 (also known as “aperture” or “window”) for allowing IR light to reach the membrane 4.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Modi, Simon, Kilkis, Meggers and Maes before them, to modify the HVAC control system that uses mean radiant temperature sensor for its control to incorporate the infrared thermal sensor with a sealed, vacuum gas cavity with a window or aperture to let infrared light through.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the sensor, with mechanical stability, to provide optimum signal to noise ratio (Maes: [0075] “It is an advantage of embodiments of the present invention that the above setup may result in a good or optimum signal to noise ratio (SNR) for a given mechanical stability. The above provides design rules for implementing an infrared thermal sensor, e.g. forms a basis for parameter selection of parameters defining the infrared thermal sensor. Design or optimization may for example be performed for fixed values of the pressure, the cavity size, the membrane size, conduction of the beams and thermocouples.”).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Modi, in view of Simon, further in view of Kilkis, further in view of Meggers.
Regarding claim 19, Modi, Simon and Kilkis teach all the features of claims 1 and 5.
Modi, Simon and Kilkis do not explicitly teach: wherein at least one measurement of said mean radiant temperature input is derived from other measurements including at least one of surface temperature, air temperature, air velocity.
Meggers teaches:
wherein at least one measurement of said mean radiant temperature input is derived from other measurements including at least one of surface temperature, air temperature, air velocity. (Meggers: [0007] Also disclosed is a method of measuring mean radiant temperature. The method includes providing a sensor device for measuring a space, determining a first rotation angle for a two degree of freedom motion system, recording a surface temperature reading measurement from a temperature sensor at the first rotation angle, incrementing the two degree of freedom motion system by a predetermined amount, repeating the recording and incrementing steps until a predetermined number of data points have been collected or the two degree-of-freedom motion system reaches a set limit, then calculating the mean radiant temperature by employing a latitudinal and longitudinal weighting procedure to weigh the data points.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Modi, Simon, Kilkis and Meggers before them, to modify the HVAC control system that considers mean radiant temperature for its control to incorporate measuring the mean radiant temperature using the sensor device.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve quickly and accurately measuring the mean radiant temperature (Meggers: [0004] “Thus, there has been a long-felt need for a single, simple cost-effective device, system, or method that can quickly and accurately measure the MRT, and provide information regarding multiple locations, that is not impacted by convection effects.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL W CHOI/Primary Examiner, Art Unit 2116